--------------------------------------------------------------------------------

Exhibit 10.5

AIBC International Corp.(SR)
2103 Coral Way, Suite 202
Coral Gables, FL 33145
(305) 856-4228

May 6, 2010

Minera Licancabur S.A.
La Pastora No 121, Officina 201
Las Condes, Santiago+
Chile

Attention: Jorge Osvaldo Orellana Orellana

Dear Mr. Orellana:

Re:      BINDING STANDBY CREDIT FACILITY

Subject to acceptance of, and fulfillment of the terms, conditions, and
preconditions contained herein, AIBC International Corp.(SR) (the "Lender")
offers this binding standby credit facility (the "Facility") to Minera
Licancabur S.A. (the "Borrower") on the terms specified below.

1.

The Lender's obligations under this Facility are subject to the following
conditions:


  (a)

Completion on or prior to May 31, 2010 of a private placement (the "Equity
Financing") by the Borrower resulting in gross proceeds raised of a minimum of
$5,845,000 in US funds.

        (b)

Completion of a business combination (the “Reverse Merger”) between the Borrower
and a U.S. public reporting company (“PubCo”) whose securities are quoted on the
over-the- counter bulletin board (“OTCBB”) or on a recognized North American
national securities exchange (an “Exchange,” and together with the OTCBB, a
“Recognized Market”) on or before May 31, 2010.

        (c)

All of the representations and warranties of the Borrower hereunder shall be
true and correct as of the date hereof.

        (d)

The Lender shall be satisfied that any debt outstanding to the Lender, and any
security granted in connection therewith, ranks in priority to any amount owing
or outstanding or any security granted to any other person, corporation, trust,
partnership or other entity.

        (e)

The Lender shall have received such customary legal opinions from counsel as to
the validity and enforceability of the obligations created hereunder.

        (f)

The Lender shall have received audited financial statements or such other
documentation as the Lender may deem necessary in its sole discretion,
indicating that the 75% of the free cash flow from the operations of the
Borrower will be sufficient to enable the Borrower to make all payments agreed
to in repayment of any Advance, and that there are sufficient assets available
with current provable values to collateralize the amount of any Advance
(including any other Advances then outstanding).


--------------------------------------------------------------------------------

- 2 -

  (g)

The Lender, the Borrower and PubCo shall enter into a loan agreement reflecting
the terms and conditions set forth herein, and such subsidiary and parent
guarantees of the obligations of the Lender as the Lender may require, all of
which documentation shall be in form and substance reasonably satisfactory to
Lender and to its counsel, to the Borrower and PubCo (collectively, the "Loan
Documents"). The Loan Documents will be consistent with this letter agreement
and will provide for customary events of default and remedies thereupon.


2.

The Facility is for a maximum amount of $3,000,000 in U.S. Dollar funds, and is
available as a stand by facility for a term of one year from the date hereof,
after which time it will expire; provided, however, that if the Borrower has
requested an advance from the Lender hereunder (an “Advance”) during such term
then the Lender shall remain obligated, subject to the terms hereof, to provide
such Advance even though the provision of such Advance may occur after such
term.

    3.

Upon the closing of the Equity Financing, the Lender shall have earned its set
up fee, payable in the form of: (i) 75,000 shares of common stock (the "Shares")
of PubCo, which shares are to be issued concurrently with the Equity Financing;
and (ii) one year common stock purchase warrants (the "Warrants") having an
exercise price equal to the price per share of common stock paid by investors in
the Equity Financing and therefore exercisable for 360,000 shares of PubCo
(subject to equitable adjustment for stock splits, combinations,
recapitalizations and the like), which Warrants are to be issued concurrently
with the Equity Financing, in form satisfactory to the Lender. The Shares and
Warrants will be Shares and Warrants of the Borrower’s then parent, PubCo. The
Warrants shall contain a provision for “cashless exercise” and shall be
effective for a period of one (1) year from the date of issuance.

    4.

Any Advance shall be subject to the following fees and interest, and for greater
certainty, fees will be paid to the Lender on the making of any Advance, and
may, at the Lender's option be withheld therefrom, and interest shall be
calculated and compounded monthly:


  Funds advanced Lender's fee Securities of PubCo to be issued (collectively
with       the shares and the warrants the "Securities")           First
$1,000,000 8% of Advance 8% one year common stock purchase warrant priced at the
10-day moving average trading price of the underlying securities.          
Second $1,000,000 12% of Advance 12% one year common stock purchase warrant
priced at the 10-day moving average trading price of the underlying securities.
          Third $1,000,000 18% of Advance 18% one year common stock purchase
warrant priced at the 10-day moving average trading price of the underlying
securities.


5.

The funds advanced under the Facility may be used solely for the purpose of
operating the existing business of the Borrower and any related businesses of
the Borrower or PubCo or for general working capital purposes of Borrower or
PubCo.

    6.

If the Borrower wishes to receive an Advance from the Lender, it shall give the
Lender a minimum of ninety (90) days' notice, and the Lender shall, subject to
Sections 1, on the first business day after the ninetieth (90th) day of such
written notice provide an Advance in United States Dollars and in immediately
available funds to an account designated by the Borrower.


--------------------------------------------------------------------------------

- 3 -

7.

The Borrower represents and warrants that:


  (a)

Formation, Organization and Power: It is a corporation duly incorporated,
continued, amalgamated or formed, as the case may be, and validly subsisting
under the laws of the jurisdiction of its incorporation, formation amalgamation
or continuance, as the case may be, is duly registered and qualified to carry on
business in all jurisdictions where the character of the properties owned by it
or the nature of the business transacted by it makes such registration or
qualification necessary and has the full corporate power and capacity to own,
lease or hold its properties and assets and conduct its business as presently
conducted.

        (b)

Authority: The execution, delivery and performance by it of this Letter
Agreement and the issuance of the Securities has been duly authorized by all
necessary corporate power, are within its corporate power and capacity and, will
not violate any provision of law or of its articles of incorporation, by-laws
unanimous shareholder's agreement or other agreement, indenture, instrument or
document governing its affairs, and will not result in the breach of or
constitute a default or require any consent under, any indenture or other
agreement or instrument to which it is a party or by which it or its property
may be bound or affected; and the execution, delivery and performance by such it
of this Letter Agreement does not require any license, consent or approval of or
advance notice to or advance filing with any governmental agency or regulatory
authority.

        (c)

Litigation: There are no suits or proceedings (including proceedings by or
before any arbitrator, government commission, board, bureau or other
administrative agency) pending or threatened against or affecting the Borrower.

        (d)

Compliance with Laws and Contracts: It is in compliance with all federal,
provincial, state and local laws, statutes and regulations and all contracts,
agreements and employee benefit plans applicable to it.

        (e)

Environmental Matters: It has obtained all permits, licenses and other
authorizations which are required for its operations, business or assets under
all applicable environmental laws and each is in material compliance with all
environmental laws and all terms and conditions of all such permits, licenses
and authorizations.

        (f)

Environmental Condition of Property: The real property, mining leases charters
and other mining interests and all other properties and assets of the Borrower:


  (i)

are not the subject of any outstanding orders from a government agency or
otherwise alleging violation of any Environmental Laws; and

        (ii)

to the knowledge of the Borrower after due inquiry, no Contaminants have been
Released at, on or under any Real Property.


  (g)

Environmental Claims: There is no claim, action, prosecution or other proceeding
of any kind pending or threatened against the real property, or the Borrower, or
any of their respective assets or properties before any court or administrative
agency which: (i) relates to any non-compliance with any environmental law; or
(ii) relates to any release from its lands of a contaminant into the natural
environment; or (iii) if adversely determined, might have a material adverse
effect upon the financial condition or operations, and there are no
circumstances of which it is aware which might give rise to any such proceeding
which it has not fully disclosed to the Lender.


--------------------------------------------------------------------------------

- 4 -

  (h)

Title to Assets: The Borrower has good, valid and marketable title to all of its
assets and properties, as such assets and properties, are not subject to any
security interests, liens, encumbrances and other interests of third parties.

        (i)

Taxes: The Borrower has filed all income tax returns which were required to be
filed by it, has paid or made provision for payment of all taxes (including
interest and penalties) which are due and payable by it, and the Borrower has
provided adequate reserves for the payment of any tax, the payment of which is
being contested by it, and all applicable property taxes for the real property,
mining commissions, leases and other mining interests which are due and payable,
have been paid as at the date hereof.

        (j)

Security Interests: Other than the Permitted Encumbrances, the Borrower has not
granted to any third party, nor is it aware of any Security Interests held
against it by any third party.

        (k)

True and Complete Disclosure: The information, reports, financial statements,
exhibits, disclosure letters and schedules and verbal information furnished to
the Lender in connection with the negotiation, preparation or delivery of this
Letter Agreement when taken as a whole do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading.

        (l)

Issuance of the Securities: The issuance of the Securities as contemplated
hereunder does not breach any applicable securities law, regulation violation
order or other applicable legislation to which the Borrower is subject. Each of
the Securities, when issued shall be duly and validly created and, issued as
fully paid and non-assessable.


8.

The Lender shall be entitled to terminate the availability of the Facility if
any of the following occur:


  (a)

The Borrower breaches any representation or warranty given under this Letter
Agreement and the same is not cured within thirty (30) days following written
notice of such breach and a description thereof by the Lender.

        (b)

The Borrower fails to perform any covenant under this Letter Agreement and the
same is not cured within thirty (30) days following written notice of such
breach and a description thereof by the Lender.

        (c)

There occurs in relation to the assets property, business or corporate capacity
of the Borrower or PubCo, any material adverse change that, in the reasonable
opinion of the Lender impairs the ability of the Borrower or PubCo to repay any
Advance or fulfill its obligations under this Letter Agreement.

        (d)

The Borrower or PubCo is sanctioned by any securities or regulatory authority or
noted as a reporting issuer in default under any applicable securities
legislation.

        (e)

Any securities or stock exchange regulatory authority or other tribunal, court
or other entity determines that the Securities cannot be issued, are void or
subject to escrow or any other impairment on the Lender's ability to freely
trade the Securities.


9.

The Lender represents and warrants to the Borrower that (A) the Lender has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Letter Agreement, (B) this Letter Agreement
constitutes the valid and binding obligation of the Lender enforceable in
accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’


--------------------------------------------------------------------------------

- 5 -

10.

rights generally and (ii) as limited by laws relating to the availability of
specific performance, injunctive relief or other equitable remedies, (C) this
Letter Agreement does not conflict with any of the Lender’s constituent
instruments or any material agreement to which the Lender is a party, and (D)
the Lender has sufficient capital to satisfy its obligations under this Letter
Agreement. The Lender covenants and agrees that during the term of this Letter
Agreement it will at all times maintain sufficient capital so that it can
satisfy its obligations under this Letter Agreement to make Advances hereunder.

    11.

This Letter Agreement shall be governed by the laws of the State of New York and
the parties irrevocably submit to the exclusive jurisdiction of the courts of
the State of New York.

    12.

To the extent that any term provision or paragraph of this Letter Agreement is
deemed unenforceable due to the operation of any statute, the common law, or the
principles of equity, such term, provision or paragraph shall be severed from
this Letter Agreement and the remainder of this Letter Agreement shall continue
to be in full force and effect as if the severed term provision or paragraph had
never been included herein.

    13.

The Borrower shall not be entitled to assign any of its rights under this Letter
Agreement, except that it may assign its rights hereunder to PubCo.

    14.

The provision of paragraph 3 and 10 through 14 shall survive termination or
expiry of this Letter Agreement.

    15.

The Borrower agrees to indemnify and hold harmless the Lender, its successors,
assigns, directors, officers, employees and agents (each, an "Indemnitee")
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, suits, judgments and any and all costs and expenses
(including attorneys’ fees, disbursements and other charges) of whatsoever kind
and nature imposed on, asserted against or incurred or suffered by any of the
Indemnitees in any way relating to, or arising out of, or by reason of any
investigation, litigation, or other proceedings including, for greater
certainty, any foreign court, tribunal, governmental authority or other body
(including any threatened investigation, litigation or other proceedings)
relating to this Letter Agreement, or any agreement or proceeding resulting
herefrom or therefrom.

This Letter Agreement may be accepted by the Borrower by signing, dating and
returning to the Lender by 5 p.m. May 11, 2010, the enclosed copy of this
letter. Failing such acceptance, this offer shall be of no further force or
effect.

Yours very truly,

AIBC International Corp.(SR)

By: /s/ William R. Burdette                         
       William R. Burdette, President

Agreed to and accepted this 11th day of May, 2010.

Minera Licancabur, S.A.

By: /s/ Jorge Osvaldo Orellana Orellana              
       Jorge Osvaldo Orellana Orellana, President

--------------------------------------------------------------------------------